Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group IV, claims 22-44, in the reply filed on September 29, 2021 is acknowledged.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings were received on May 27, 2020.  These drawings are acceptable.

Claim Objections
Claim 24 is objected to because of the following informalities:   
Claim 24
	line 1, the words “where in” should be amended to the word -- wherein --.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 22-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second 

paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22
	line 4, recite “a substrate in a cell comprising one or more electrodes”.
It is unclear from the claim language if the substrate is one of the electrodes.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22-23, 30-33 and 37 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over CN 103422123 (‘123).
	Regarding claim 22, CN ‘123 teaches a method, comprising: 
• combining a coating composition (= an ionic liquid electrolyte) [ƿ [0010]] comprising a 

deep eutectic solvent comprising an organic salt (= choline chloride), a hydrogen-bond donor compound, or a combination thereof (= one or a mixture of) [ƿ [0015]]; an ionic liquid (= the ionic liquid) [ƿ [0012]]; a metal precursor (= the magnesium salt) [ƿ [0013]]; and an alkaline salt (= sodium citrate) [ƿ [0015]] with a substrate (= the substrate is copper, nickel, stainless steel, magnesium or magnesium alloy) [ƿ [0016]] in a cell comprising one or more electrodes (= the substrate is used as the cathode, and the metal nickel, magnesium, graphite or other inert materials are used as the anode) [ƿ [0011]]; and 
• exposing the cell to a voltage using the one or more electrodes to thereby deposit a metal coating on the substrate from the coating composition (= ionic liquid electrodeposition of 
magnesium-nickel alloy) [ƿ [0009]].
	Regarding claim 23, CN ‘123 teaches wherein the substrate is a Mo substrate, a Cu substrate, a Zr substrate, a steel substrate, a U substrate, an Al substrate, or a substrate comprising any combination of Mo, Cu, Zr, U, steel, or Al (= the substrate is copper, nickel, stainless steel, magnesium or magnesium alloy) [ƿ [0016]].
	Regarding claim 30, CN ‘123 teaches wherein the organic salt comprises a quaternary ammonium compound and a counterion selected from a halide, an acetate, or a bitartrate (= ammonium chloride) [ƿ [0015]].
Regarding claim 31, CN ‘123 teaches wherein the quaternary ammonium compound is selected from choline, N-ethyl-2-hydroxy-N,N-dimethylethanaminium, 2-(chlorocarbonyloxy)-N,N,N- trimethylethanaminium, N-benzyl-2-hydroxy-N,N-dimethylethanaminium (= choline 
chloride) [ƿ [0015]].

	Regarding claim 32, CN ‘123 teaches wherein the counterion is a halide selected from a chloride or a bromide (= ammonium chloride) [ƿ [0015]].
Regarding claim 33, the method of CN ‘123 differs from the instant invention because CN ‘123 does not disclose wherein the hydrogen-bond donor compound is selected from urea, acetamide, 1-methyl urea, 1,3-dimethyl urea, 1,1-dimethyl urea, thiourea, benzamide, glycerol, ethylene glycol, malonic acid, benzoic acid, adipic acid, oxalic acid, succinic acid, citric acid, acetic acid, or combinations thereof.
	The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because this limitation is optional since it further limits an optional feature (see claim 22, lines 2-3, reciting “a deep eutectic solvent comprising an organic salt, a hydrogen-bond donor compound, or a combination thereof”).
	Regarding claim 37, CN ‘123 teaches wherein the ionic liquid comprises a cationic component and an anionic component, wherein the cationic component is a positively-charged compound comprising a quaternary substituted nitrogen atom or a tri-substituted sulfur atom and the anionic component is a bis-substituted imide compound (= 1-butyl-3-methylimidzole 
bistrifluoromethanesulfonimide salt ([Bmim]NTf2)) [ƿ [0012]].

If not anticipated, then the invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because a reference may be relied upon for all that it would have reasonably suggested to one having
ordinary skill the art, including non-preferred embodiments. Non-preferred and alternative 

embodiments constitute prior art (MPEP § 2123).
	The disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention (MPEP § 2143.01).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

I.	Claims 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 103422123 (‘123) as applied to claims 22-23, 30-33 and 37 above, and further in view of Abbott et al. (US Patent Application Publication No. 2018/0245227 A1) and Kwok et al. (US Patent Application Publication No. 2018/0030608 A1).
	CN ‘123 is as applied above and incorporated herein.
Regarding claim 24, the method of CN ‘123 differs from the instant invention because CN ‘123 does not disclose where in the voltage is a DC voltage or a pulsed voltage.
	Abbott teaches using ionic liquids in electroplating. Pulsing the applied potential also affected the deposit morphology as shown in FIG. 3 (page 4, [0083]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the voltage described by CN ‘123 with 

wherein the voltage is a DC voltage or a pulsed voltage because pulsing the applied potential affects the deposit morphology.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
Regarding claim 25, the method of CN ‘123 differs from the instant invention because 
CN ‘123 does not disclose wherein the voltage is applied as a pulsed voltage such that voltage is applied at a timed interval comprising a 100 ms time period where voltage is applied and a 10 ms time period where no voltage is applied and wherein the timed interval is repeated at least two times.
	Abbott teaches using ionic liquids in electroplating. Pulsing the applied potential also affected the deposit morphology as shown in FIG. 3 (page 4, [0083]).
Kwok teaches plating a binary alloy (page 2, [0016]). The binary alloy includes nickel (page 2, [0020]). 
Again, these and other embodiments of the present invention may provide a plating for a contact where the plating is performed using an alternating or pulsed voltage or current. The use of this pulsed plating may help to reduce grain size of the material being plated. This reduction in stress and reduced grain size may allow a thicker plating to be achieved for better corrosion resistance and for better wear performance. The alternating voltage or current may also help to provide a more level surface for the resulting plating. This more level surface may further help 
to improve the wear performance of the resulting contact. In these and other embodiments of the present invention, plating may be done using a constant or DC voltage or current, or other 

types of varying voltage or currents may be used (page 2, [0014]).

Kwok teaches wherein the voltage is applied as a pulsed voltage (= the plating is performed using an alternating or pulsed voltage or current) [page 2, [0014]] such that voltage is applied at a timed interval comprising a 100 ms time period where voltage is applied (= on time may have a duration of more than 40 ms) and a 10 ms time period where no voltage is applied (= off time may have a duration of 10 ms) [page 7, [0074]] and wherein the timed interval is repeated at least two times (page 7, [0072] and [0073]; e.g., see Fig. 10 using voltage as the ordinate instead in normal pulse plating).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the voltage described by CN ‘123 with wherein the voltage is applied as a pulsed voltage such that voltage is applied at a timed interval comprising a 100 ms time period where voltage is applied and a 10 ms time period where no voltage is applied and wherein the timed interval is repeated at least two times because pulse plating with an on time of more than 40 ms and an off time of 10 ms deposits a desired morphology and reduces the grain size of a material being plated which allows a thicker plating to be achieved for better corrosion resistance and for better wear performance.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when 

combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	Regarding claim 26, CN ‘123 teaches wherein the cell is maintained at a temperature ranging from ambient temperature to 150 °C (= the electrolytic reduction temperature of the present invention is low (≤100°C)) [ƿ [0018]].

II.	Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 103422123 (‘123) as applied to claims 22-23, 30-33 and 37 above, and further in view of Chen et al. (US Patent Application Publication No. 2015/0144495 A1).
	CN ‘123 is as applied above and incorporated herein.
	Regarding claim 38, the method of CN ‘123 differs from the instant invention because CN ‘123 does not disclose wherein the ionic liquid is selected from triethylsulfonium bis(trifluoromethylsulfonyl)imide, 1-butyl-3-methylpyridinium bis(trifluormethylsulfonyl)imide, methyl-trioctylammonium bis(trifluoromethylsulfonyl)imide, diethylmethyl(2-methoxyethyl)ammonium bis(trifluoromethylsulfonyl)imide, or a combination thereof.
	CN ‘123 teaches an ionic liquid electrolyte (ƿ [0010]) where the ionic liquid includes 1-butyl-3-methylimidzole tetrafluoroborate ([Bmim]BF4) and 1-butyl-3-methylimidzole bistrifluoromethanesulfonimide salt ([Bmim]NTf2)) [ƿ [0012]].
Chen teaches that:
As mentioned above, the electrolyte for electroplating described in the embodiments disclosed herein comprises an ionic liquid. Ionic liquids are generally recognized in the scientific literature as being salts having a melting point below 100o C. (page 1, [0010]).

 	Ionic liquids are well-known, and have been the subject of significant study and research. Ionic liquids tend to be air and water stable. Exemplary cations for ionic liquids used in the 

embodiments described herein include, but are not limited to imidazolium (e.g., 1-ethyl-3-methylimidazolium, 1-ethyl-2,3-dimethylimidazolium, 1-butyl-3-methylimidazolium (“BMI”), 
1-hexyl-3-methyl-imidazolium (“HMI”), pyridinium (e.g., N-methylpyridinium), tetraalkylammonium, pyrrolidinium (e.g., 1-butyl-1-methyl-pyrrolidinium (“BMPyr”), trialkylsulfonium (e.g., triethylsulfonium), pyrazolium, triazolium, thiazolium, oxazolium, pyridazinium, pyrimidinium, pyrazinium. Exemplary anions for ionic liquids used in the embodiments described herein include, but are not limited to, chloroaluminate (Al2Cl7-), tetrafluoroborate (BF4), hexafluorophosphate (PF6), trifluoromethanesulfonate (CF3SO3), bis(trifluoromethylsulfonyl)imide, trifluoroethanoate, nitrate, SCN, HSO4, HCO3, CH3SO3, CH3CH2SO4, (CH3(CH2)3O)2POO, (CF3SO2)2N, dicyanamide, (CF3CF2SO2)2N, L-(+)-lactate, CH3SO4, and CH3COO, and the like (pages 1-2, [0011]).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the ionic liquid described by CN ‘123 with wherein the ionic liquid is selected from triethylsulfonium bis(trifluoromethylsulfonyl)imide, 1-butyl-3-methylpyridinium bis(trifluormethylsulfonyl)imide, methyl-trioctylammonium bis(trifluoromethylsulfonyl)imide, diethylmethyl(2-methoxyethyl)ammonium bis(trifluoromethylsulfonyl)imide, or a combination thereof because 1-butyl-3-methylpyridinium bis(trifluormethylsulfonyl)imide is an alternative to 1-butyl-3-methylimidzole bistrifluoromethanesulfonimide salt ([Bmim]NTf2)) as an ionic liquid used as an electrolyte for electroplating. 
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

III.	Claim 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 103422123 (‘123) as applied to claims 22-23, 30-33 and 37 above, and further in view of Vicenzo et al. (“Structure and Electrokinetic Study of Nickel Electrodeposition,” Russian Journal of Electrochemistry (2008 Jun), Vol. 44, No. 6, pp. 716-727).
	CN ‘123 is as applied above and incorporated herein.
	Regarding claim 44, the method of CN ‘123 differs from the instant invention because CN ‘123 does not disclose wherein the coating composition further comprises an additive component selected from urea, a pH-controlling reagent, or a reducing agent.
	Vicenzo teaches that electrodeposited layers of nickel show different growth characteristics depending on the composition of the electrolyte, namely the type of anion, the presence or absence of boric acid and the pH (page 716, abstract). The pH of nickel plating baths was adjusted by addition of either nickel hydroxyl-carbonate or the proper acid (page 717, left column, lines 36-38).
It would have been obvious to one having ordinary skill in the art before the effective 
filing date of the claimed invention to have modified the coating composition described by CN ‘123 with wherein the coating composition further comprises an additive component selected from urea, a pH-controlling reagent, or a reducing agent because electrodeposited layers of nickel show different growth characteristics depending on the composition of the electrolyte, namely the type of anion, the presence or absence of boric acid and the pH. The addition of 
either nickel hydroxyl-carbonate or the proper acid adjusts the pH.
Known work in one field of endeavor may prompt variations of it for use in either the 

same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 27 defines over the prior art of record because the prior art does not teach or suggest the method of claim 25, wherein the coating composition comprises ZrF4 as the metal precursor.
Claim 28 defines over the prior art of record because the prior art does not teach or suggest the method of claim 25, wherein the coating composition comprises TiF4 as the metal precursor.
Claim 29 defines over the prior art of record because the prior art does not teach or suggest the method of claim 22, wherein the deep eutectic solvent comprises a mixture of the organic salt and the hydrogen-bond donor.
Claim 34 defines over the prior art of record because the prior art does not teach or suggest wherein the deep eutectic solvent comprises choline chloride, choline bromide, choline acetate, choline bitartrate, or a combination thereof; and urea, acetamide, 1-methyl urea, 1,3-dimethyl urea, 1,1-dimethyl urea, thiourea, benzamide, glycerol, ethylene glycol, malonic acid, 

benzoic acid, adipic acid, oxalic acid, succinic acid, citric acid, acetic acid, or combinations thereof.
	Claims 35 and 36 define over the prior art of record because the prior art does not teach or suggest the method of claim 22, wherein the deep eutectic solvent comprises choline chloride and ethylene glycol.
	Claim 39 defines over the prior art of record because the prior art does not teach or suggest the method of claim 22, wherein the metal precursor is a refractory metal salt compound comprising a refractory metal selected from Zr, Ti, V, Cr, Mn, Nb, Mo, Tc, Ru, Rh, Hf, Ta, W, Re, Os, or Ir and halide selected from a fluoride or a bromide.
	Claim 40 defines over the prior art of record because the prior art does not teach or 
suggest the method of claim 22, wherein the metal precursor is selected from ZrF4, TiF4, WF4, NbF4, NbF5, TaF3, TaF5, HfF4, VF3, VF4, IrF4, IrF5, ZrBr4, TiBr4, WBr4, NbBr4, NbBr5, TaBr3, TaBr5, HfBr4, VBr3, VBr4, IrBr4, or IrBr5.
	Claim 41 defines over the prior art of record because the prior art does not teach or suggest the method of claim 22, wherein the metal precursor is ZrF4.
	Claim 42 defines over the prior art of record because the prior art does not teach or suggest the method of claim 22, wherein the metal precursor is TiF4.
	Claim 43 defines over the prior art of record because the prior art does not teach or suggest the method of claim 22, wherein the alkaline salt is LiF.
The prior art does not contain any language that teaches or suggests the above. 
Therefore, a person skilled in the art would not have been motivated to adopt the above 

conditions, and a prima facie case of obviousness cannot be established.
Claims 27-29, 34-36, 39-43 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The examiner can normally be reached Monday-Friday, 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 
https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        October 17, 2021